Citation Nr: 0201981	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Army from February 
1951 to February 1954, and from March 1954 to June 1955.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claim of 
entitlement to service connection for lung cancer claimed as 
the result of inservice exposure to ionizing radiation.

The appellant was scheduled for a Travel Board hearing before 
a Member of the Board in Montgomery on April 3, 2001.  The 
evidence of record indicates that the appellant failed to 
report at that time.  On April 16, 2001, the appellant 
informed the Board by letter that he had been unable to 
attend the hearing because of illness; he requested that his 
hearing be rescheduled.  

A motion for a new hearing date pursuant to 38 C.F.R. 
§ 20.704(d) may be granted if the Board finds that the 
appellant had good cause for his failure to appear at his 
scheduled Travel Board hearing and that he has submitted a 
written motion that requests the rescheduling of his hearing 
within 15 days of the originally scheduled hearing.  In July 
2001, a Member of the Board ruled on the appellant's timely 
motion for a new hearing date and found that the appellant 
had had good cause for his failure to appear at his scheduled 
Travel Board hearing.

In August 2001, the Board remanded the case for development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001) and for the scheduling of a Travel Board 
hearing.  The appellant was scheduled for a Travel Board 
hearing to take place on November 6, 2001.  On that date, the 
appellant notified the RO that he was unable to appear due to 
his health and asked that his case be sent to the Board.  The 
RO deemed the case ready for appellate review.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was an "onsite participant" at Operation 
UPSHOT-KNOTHOLE, an atmospheric nuclear test series conducted 
at the Nevada Test Site in March 1953.

3.  The appellant's exposure to radiation in service was 1.98 
rem gamma (2.0 rem gamma, rounded) with virtually no 
potential for exposure to neutron radiation.

4.  Competent medical evidence documenting an etiologic 
relationship between the appellant's in-service exposure to 
ionizing radiation and his recent lung cancer is not of 
record.

5.  Adenocarcinoma of the lung was not present in service or 
until about 1997.

6.  It is not at least as likely as not that the appellant's 
adenocarcinoma of the lung resulted from radiation exposure 
in active service while witnessing a test shot at Camp Desert 
Rock during Operation UPSHOT-KNOTHOLE, and it has not been 
medically linked to active service in any other fashion.


CONCLUSION OF LAW

Adenocarcinoma of the lung was not incurred or aggravated 
during active service, and it may not be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3. 303, 3.307, 3.309, 3.311 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for lung 
cancer on the ground that there is no competent medical 
evidence documenting an etiologic relationship between the 
appellant's in-service exposure to less than two rems of 
ionizing radiation and his lung cancer, nor may such a 
relationship be presumed.

The appellant contends that the ionizing radiation to which 
he was exposed during service is the cause of his 
adenocarcinoma of the lung, diagnosed in 1997.  He argues 
that service connection for lung cancer is therefore 
warranted.

Service connection means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
or if preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection requires a current 
disability and a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

There are three ways in which a veteran seeking service 
connection for a disability claimed secondary to radiation 
exposure in service may establish service connection.  See 
Hardin v. West, 11 Vet. App. 74 (1998).  The first is through 
the presumptive provisions of 38 C.F.R. § 3.309(d).  See 38 
U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.309(d) (2001).  This presumptive provision 
requires only that the veteran be a radiation-exposed 
veteran, develop one of the listed conditions within 
prescribed time periods, and that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 be satisfied.  Because the 
veteran's lung cancer is not currently one of the radiogenic 
diseases listed under 38 C.F.R. § 3.309(d), it may not be 
presumed to be service connected, and service connection may 
not be established using the first method.  

[This regulation has been amended, effective March 26, 2002, 
to add lung cancer as a disease that may be presumptively 
service connected under 38 C.F.R. § 3.309(d), subject to the 
provisions of 38 C.F.R. § 3.307, which provide that the 
presumption is rebuttable by competent medical evidence.  See 
67 Fed. Reg. 3612-3616 (Jan. 25, 2002) (to be codified as 
amended at 38 C.F.R. § 3.309(d)(2)(xx)).  The Board may not 
apply this regulation prior to its effective date.  See Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997) (where amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date).  The Board here intimates no 
opinion on the outcome of any claim the veteran may choose to 
make after the amended regulation's effective date.]

The second way in which service connection for a radiogenic 
disease may be established is under the provisions of 38 
C.F.R. § 3.311.  Lung cancer is a disease that may be induced 
by ionizing radiation, and it is a radiogenic disease under 
this regulation.  38 C.F.R. § 3.311(b)(2)(xxiv) (2001).  This 
regulation, however, does not provide for a presumption of 
service connection.  It does provide for specific sequential 
steps in obtaining dose estimates, evaluating evidence of 
exposure, and obtaining medical opinion.  The Board must 
consider all relevant factors, including the amount of 
radiation exposure, in determining whether the record 
supports the contended etiologic relationship.  See Davis v. 
Brown, 10 Vet. App. 209, 212 (1997).

First, an assessment of the size and nature of the radiation 
dose must be made.  38 C.F.R. § 3.311(a) (2001).  The RO 
requested radiation dose information for the appellant from 
the Defense Threat Reduction Agency, which is a component of 
the Department of Defense.  The Defense Threat Reduction 
Agency reported that the appellant was present at Operation 
UPSHOT-KNOTHOLE, an atmospheric nuclear test series conducted 
at the Nevada Test Site in March 1953.  The Defense Threat 
Reduction Agency furnished a unit history for the appellant's 
unit, Battalion Combat Team BAKER (BCT-B), Camp Desert Rock, 
Nevada.  Twenty-three minutes after detonation, BCTs began an 
attack towards objectives located 4000 yards away.  Reports 
indicate that BCT-B reached the 14 R/hr line before being 
stopped.  The troops withdrew from the high radiation area 
after an estimated five minutes.  Apparently no troops 
advanced closer than 1000 yards away from ground zero.  
Decontamination procedures consisted of personnel and their 
vehicles being swept off with brooms and then monitored for 
radiation contamination with further decontamination 
procedures being utilized for those whose radiation intensity 
was higher than set limits.

The Defense Threat Reduction Agency reported a dose of 1.98 
rem gamma for the appellant.  Scientific dose reconstruction 
indicates that the appellant would have received an 
additional probable dose of 0.0 rem gamma.  His total dose 
was 1.98 rem gamma (2.0 rem gamma, rounded) (upper bound of 
3.3 rem gamma).  The Defense Threat Reduction Agency also 
stated that a scientific dose reconstruction indicated that, 
due to the distance of the appellant's unit from ground zero, 
he had virtually no potential for exposure to neutron 
radiation.

After obtaining a dose estimate and determining that the 
veteran had a radiogenic disease under 38 C.F.R. § 3.311(b), 
the case is to be referred for review by the Under Secretary 
for Benefits.  In an undated memorandum, the RO referred the 
case to the Director of the Compensation and Pension Service 
for review.  See 38 C.F.R. § 3.311(c) (2001).

The Undersecretary for Benefits must consider the claim with 
reference to the factors set out in 38 C.F.R. § 3.311(e), and 
may request an advisory medical opinion from the 
Undersecretary for Health.  The Director of the Compensation 
and Pension Service made such a referral in April 2000.

Factors to be considered in evaluating whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include: (1) the probable dose; (2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) the veteran's 
gender and pertinent family history; (4) the veteran's age at 
time of exposure; (5) the time lapse between exposure and 
onset of the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(e) (2001).  In an April 2000 memorandum, the VA Chief 
Public Health and Environmental Hazards Officer responded to 
the request for review, noting that it is calculated that 
exposure to 32.49 rads or less at age 23 in a known regular 
smoker proves a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
veteran's lung cancer is related to exposure to ionizing 
radiation (Committee on Interagency Radiation Research and 
Policy Coordination, Science Panel Report Number 6, 1988, 
page 29).  Citing HEALTH EFFECTS OF EXPOSURE TO LOW LEVELS OF IONIZING 
RADIATION (BEIR V), 267-278 (1990), the VA physician stated 
that information contained therein would modify this estimate 
somewhat, but would not lower the calculated level to a much 
lower level and would not cancel out the carcinogenic effects 
of smoking.  The screening value for a known, regular smoker 
was used since the private medical evidence of record 
revealed that the appellant smoked two packs of cigarettes 
per day for 50 years and continued to smoke after his 
diagnosis of lung cancer.  The VA physician concluded that it 
was unlikely that the veteran's lung cancer could be 
attributed to his exposure to ionizing radiation in service.  

In an April 2000 advisory opinion, the VA Compensation and 
Pension Service Director agreed with the medical opinion from 
the Under Secretary.  The Compensation and Pension Service 
Director stated that, in light of the medical opinion, it was 
unlikely that the veteran's lung cancer resulted from 
exposure to ionizing radiation in service.

The preponderance of the credible medical evidence is against 
the appellant's claim of a causal connection between his 
radiation exposure in service and his lung cancer, including 
adenocarcinoma.  In support of this conclusion, the Board 
notes that the radiation dose reconstruction, derived from 
official military records, shows that the appellant was 
exposed to no more than two rem.  Furthermore, the opinion of 
the VA Chief Public Health and Environmental Hazards Officer, 
which is based on an analysis that took into consideration 
those factors required by regulation to be considered, is 
clearly against the appellant's claim.  As it specifically 
considers the reconstructed dose estimate for the appellant 
and cites supporting scientific studies, the Board has given 
great weight to this well-reasoned medical opinion that 
indicates that current medical evidence shows very little 
correlation between low doses of radiation exposure, such as 
the appellant in this case had, and the development of lung 
cancer.

The benefit of the doubt doctrine has been carefully 
considered but does not apply here since the evidence is not 
in equipoise or evenly balanced and does not warrant service 
connection.  The most probable dose of radiation the 
appellant sustained was much lower than those currently 
accepted as possibly being associated with lung cancer, and 
the VA Chief Public Health and Environmental Hazards Officer 
concluded that it was unlikely that the appellant's lung 
cancer was caused by exposure to ionizing radiation.  There 
is no other competent medical opinion of record on the 
question of the etiology of the appellant's lung cancer.

The third way in which service connection for radiogenic 
disease may be established is through showing direct service 
connection.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  For direct service connection, there must be medical 
evidence of a nexus relating an inservice disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Looking at the third method of establishing service 
connection, there is no medical evidence suggesting that the 
appellant's adenocarcinoma of the lung developed while he was 
serving on active duty or until many years thereafter, and 
neither the appellant nor his representative has contended 
otherwise.  The evidence of record indicates that a private 
physician first diagnosed the appellant with a new lung mass 
in March 1997; this was subsequently revealed to be 
adenocarcinoma of the lung.

Under the provisions of 38 C.F.R. § 3.303, service connection 
may be granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  However, the preponderance of the evidence is 
against a grant of service connection for lung cancer, 
including adenocarcinoma, under this regulation.  There was 
no indication of any lung cancer in service and the lung 
cancer was first manifested many years after service, in 1997 
at the earliest.  There is no medical opinion of record 
suggesting a possible link between the veteran's radiation 
exposure in service and the development of lung cancer.  

The appellant and his representative, being interested 
laypersons, are unable to provide competent evidence or 
medical opinions as to the etiology of the appellant's 
adenocarcinoma of the lung, or any of the other medical 
causation theories that they espouse.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  The evidence of record indicates that 
adenocarcinoma of the lung developed, at the earliest, in 
1997, many years after the March 1953 nuclear test shot.  The 
appellant and his representative are not qualified or 
competent to show otherwise.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for adenocarcinoma of the lung.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).

Lastly, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  This law provides for certain 
notice and assistance to claimants under certain 
circumstances.  The final rules implementing the provisions 
of the VCAA concerning claims governed by part 3 of Title 38, 
Code of Federal Regulations, has been published.  See 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA applies, with 
exceptions not here applicable, to claims filed on or after 
the date of enactment, or filed before the date of enactment 
and not final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
The regulations are similarly applicable.  66 Fed. Reg. 
45,620 (Aug 29, 2001).

There is no issue as to substantial completeness of the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Board finds that there has been substantial compliance 
with the notice and assistance provisions of the VCAA and its 
implementing regulations.  The rating decision and the 
Statement of the Case (SOC) notified the appellant and his 
representative of the evidence necessary to substantiate the 
claim, the evidence that had been received, and the evidence 
to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  In light of the facts that the appellant was not 
exposed to more than two rem gamma or any neutron radiation 
and there is no competent medical evidence that links the 
appellant's lung cancer to his service, there is no 
reasonable possibility that further assistance would aid in 
substantiating his claim.  All relevant Federal records have 
been obtained, including VA records, service medical records 
and Defense Threat Reduction Agency records, as well as an 
opinion from the VA Chief Public Health and Environmental 
Hazards Officer.  The appellant has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA has obtained all 
available private medical records, as well.  Therefore, the 
Board finds that VA has completed its duties under the VCAA 
and all applicable law, regulations and VA procedural 
guidance.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record, which shows substantial compliance 
with the notice and assistance provisions of the law, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review even if the RO did not consider the case 
under VCAA or the implementing regulations.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Service connection for adenocarcinoma of the lung is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

